Citation Nr: 0021501	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-04 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for attention deficit 
disorder (ADD).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for a thoracolumbar 
spine disability, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1997 RO decision which denied service 
connection for ADD and PTSD and which denied an increase in a 
40 percent rating for a thoracolumbar spine disability.  In 
May 2000, the veteran appeared and testified at a hearing at 
the RO before a member of the Board (i.e., Travel Board 
hearing).  


FINDINGS OF FACT

1.  The veteran's ADD clearly and unmistakably preexisted 
active service, and there was no increase in severity of the 
underlying condition on account of service.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for PTSD.  

3.  The veteran's service-connected thoracolumbar spine 
disability is manifested by no more than severe limitation of 
motion of the lumbar spine and severe lumbosacral strain.  


CONCLUSIONS OF LAW

1.  ADD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.   The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a rating in excess of 40 percent for a 
thoracolumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1979 to July 1982.  His primary duty was as an 
apprentice aircraft maintenance specialist.  His service 
medical records show that on a preliminary physical review in 
March 1979 for entry in the military the veteran reported 
that he received treatment for hyperactivity for two months 
at the age of 15.  On a March 1979 physical examination for 
enlistment purposes, the psychiatric system was clinically 
evaluated as normal.  The service records show treatment for 
complaints of low back and mid-back pain secondary to strain.  
In January 1982, the veteran was given a profile for no heavy 
lifting or strenuous activity on the basis of acute 
lumbosacral muscle spasm.  

A March 1982 service medical record notes that one of the 
veteran's superiors had a concern about the veteran's 
inability to concentrate adequately on the job and his 
apparent periods of "irrational behavior."  An evaluation 
of the veteran was planned.  When seen later that month, he 
reported increased stress due to pending psychiatric 
evaluation and possible separation from service.  He was seen 
in the family practice clinic later in March 1982, where he 
reported a history of hyperactivity during junior high school 
and high school, difficulty in concentrating, inability to 
pass "5-level" tests (he stated he passed a technical 
school test by being provided test answers), and a bad 
temper.  The pertinent assessment was borderline abilities to 
perform; and the plan was to have the veteran undergo 
psychometric testing.  He was referred to the mental hygiene 
clinic where he stated he cheated on some of his earlier 
career development exams and reported a history of 
hyperactivity and treatment with Atarax for three years.  
Psychometric testing was completed and the results were 
consistent with an individual who functioned in the average 
range of intelligence and showed deficits on tasks requiring 
attention (freedom from distraction).  The Axis II diagnosis 
was ADD, residual type, manifested by residual difficulties 
including attention deficits, impulsivity (difficulty 
organizing work, being easily distracted, etc.), and impaired 
occupational functioning.  (There was no Axis I diagnosis.)  
In June 1982, the medical findings regarding the veteran's 
poor work performance were discussed.  (Work performance 
reports covering the period of April 1981 to February 1982 
indicate that the veteran did not complete his five skill 
level training despite several attempts and was personally 
counseled numerous times concerning duty performance, conduct 
on duty, and personal appearance.)  It was noted that Atarax 
for sedation probably would not help his condition but could 
be worth a try.  Shortly thereafter, the veteran underwent a 
separation physical examination.  

On a June 1982 physical examination for separation purposes, 
the veteran was noted to have ADD, residual type, manifested 
by residual difficulties including attention deficits and 
impulsivity.  It was noted that such condition existed prior 
to service.  The veteran was also diagnosed with a chronic 
mild low back strain manifested by mild lumbosacral 
paravertebral spasm and without neurologic or radiologic 
abnormality.  There was no diagnosis of PTSD in service.  The 
veteran was discharged from service in July 1982 on the basis 
of marginal performance in his assigned organizational unit.  

A September 1982 VA examination demonstrated moderate 
paravertebral spasm, tenderness, and limitation of motion of 
the lumbosacral spine.  X-rays of the lumbosacral spine 
revealed a minimal anterior wedging of T12 and a spina bifida 
occulta of S1 (the X-ray report was interpreted as showing no 
significant abnormality of the lumbosacral spine).  The 
diagnoses were residuals of an old injury to the thoracic and 
lumbosacral spine with wedging of T12, developmental anomaly 
of the lumbosacral spine, and chronic strain/sprain of the 
thoracic and lumbar spine.  On general medical examination, 
there were no psychiatric complaints or abnormal psychiatric 
findings.

In an October 1982 decision, the RO granted service 
connection and a 20 percent rating for a chronic 
strain/sprain of the thoracic and lumbar spine with wedging 
of T12.  

VA orthopedic examinations in 1984, 1986, and 1988 
demonstrate a chronic sprain/strain of the thoracolumbar 
spine manifested by limitation of motion.  

VA outpatient records in June and September 1994 show ongoing 
treatment for mechanical low back pain.  X-rays of the low 
back in June 1994 showed mild sclerosis of the lower lumbar 
spine facets.  There was no evidence of fracture, 
dislocation, spondylolysis, or spondylolisthesis.  

In September 1994, the veteran submitted a claim for service 
connection for PTSD, which he alleged was a result of his 
military service when he was directly exposed to asbestos as 
an aircraft technician.  (The veteran never responded to RO 
letters in March 1995 and May 1995 in regard to developing an 
asbestos claim.)  

VA outpatient records from October 1994 to April 1995 show 
ongoing treatment for acute flare-ups of low back pain and 
back strain.  

In May 1995, the veteran submitted a claim for service 
connection for ADD, which he alleged occurred in service and 
with which he was having difficulty.

In a November 1995 medical report, Bruce Bogdanoff, M.D., of 
the Neurological Associates of Delaware Valley, noted that 
the veteran was seen that month.  The veteran related that he 
was diagnosed as being "hyperactive" in elementary school; 
that he had behavior problems throughout school involving 
inattention, impulsivity, and easy agitation; and that in 
service he was diagnosed as having ADD.  The veteran noted 
that he had a 13 year old daughter who had been diagnosed as 
having ADD and was taking Ritalin, and he said,"I can see in 
my daughter what I went through."  The doctor cited a July 
1995 neuropsychological evaluation which concluded the 
veteran might have ADD.  Following examination, Dr. Bogdanoff 
said the veteran had all the characteristics of adult ADD, 
and he was started on Ritalin.  

In follow-up medical reports in December 1995 and January 
1996, Dr. Bogdanoff stated that the veteran had responded 
well to Ritalin and would be continued on the medication and 
that no further neurologic studies were indicated.  The 
veteran said he was interested in pursuing matters with the 
Air Force where he apparently was originally diagnosed but 
not treated.

On an April 1996 VA orthopedic examination, the veteran 
reported worsening low back pain over the years and denied 
numbness or loss of sensation in the lower extremities.  On 
examination, there was no tenderness of the thoracic and 
lumbosacral spine.  The range of motion of the lumbosacral 
spine was limited by pain.  The diagnosis was chronic 
recurrent thoracolumbar strain with marked decreased range of 
motion of the lumbosacral spine.  X-rays of the thoracic and 
lumbosacral spine were normal.

In an April 1996 decision, the RO assigned a 40 percent 
rating for a chronic strain/sprain of the thoracic and lumbar 
spine with wedging of T12.  

In January 1997, the veteran submitted a second claim for 
ADD.  He stated he was diagnosed with the condition while on 
active duty and now received medication from a private 
doctor.  

In March 1997, the veteran submitted a claim for an increase 
in a 40 percent rating for his thoracolumbar spine 
disability.  He stated he wore a back brace, applied warm 
packs twice daily, and did physical therapy on his own to 
strengthen muscles in the lumbar region.  He alleged all his 
treatment has not alleviated the back pain.  

On a May 1997 VA orthopedic examination, the veteran reported 
increased pain in the region of his thoracolumbar vertebrae 
with pains radiating down both his legs, although he denied 
any neurologic involvement.  He reported that he increased 
his pain medications and that his back was prone to flare-ups 
and exacerbations which interfered with his lifestyle.  An 
examination revealed joint tenderness in the thoracolumbar 
vertebrae, and there was also evidence of muscular spasm.  
The range of motion of the back was forward flexion to about 
20 degrees, extension to 3 degrees, rotation to the left to 
about 30 degrees, rotation to the right to about 20 degrees, 
and lateral flexion to about 15 degrees.  Each range of 
motion caused pain.  There was also evidence of increased 
fatigability, pain, and incoordination of the joint on 
repeated flexion.  The diagnosis was chronic lumbosacral 
strain of the back with range of motion as noted.  The 
examiner noted the joint was prone to excessive fatigability 
and incoordination due to the chronic lumbosacral strain, and 
the joint was also prone to flare-ups and increased pain 
because of flare-ups.  

On a May 1997 VA psychiatric examination, the veteran 
reported he has worked as a clerk in the postal service for 
the past 13 years on a full-time basis.  He reported that as 
a young boy in school he was extremely hyperactive, 
impulsive, unable to concentrate, was a poor student, and 
could not complete multiple tasks.  He related that he was 
then tested, found to be "hyperactive," and treated with 
medication.  The veteran said that because of these 
difficulties he just got by in high school, had low self-
esteem, and decided to join the military.  He stated that 
while in the military he repeatedly failed training tests to 
become a mechanic.  He stated he was not given any treatment 
or treatment alternative despite receiving a diagnosis of ADD 
in service.  The veteran noted that his oldest daughter had 
ADD.  He indicated he was currently taking Ritalin prescribed 
by Dr. Bogdanoff.  The veteran denied feeling depressed but 
said he felt frustrated, and he denied evidence of delusions 
or psychosis.  He felt his medication allowed him to think 
and focus better, sleep well, and feel less jumpy.  He 
reported he was no longer irritable and had not shouted at 
his job supervisors, for which he was twice suspended prior 
to being on medication.  He reported he felt calmer and was 
able to prioritize and finish tasks.  The Axis I diagnoses, 
in pertinent part, were ADD, adult type; and history of 
recurrent major depression, currently not depressed.  An Axis 
II diagnosis was deferred.  

In a May 1997 decision, the RO denied service connection for 
ADD and PTSD and denied an increase in a 40 percent rating 
for the veteran's service-connected thoracolumbar spine 
disability.  

On an October 1997 VA orthopedic examination, the veteran 
reported he occasionally wore a low back brace when he did 
any lifting.  He claimed that if he did not use his legs 
properly or use proper mechanics then bending and lifting 
caused pain.  He claimed that prolonged sitting and standing 
and cold, damp weather made his low back pain worse.  He 
reported that his low back pain presently radiated into both 
buttocks and occasionally down as far as his thighs.  He 
denied any loss of control of his legs, numbness, and 
sensitivity.  On examination, there was mild paraspinal 
tenderness over the lumbar spine.  The range of motion of the 
lumbar spine was forward flexion to 30 degrees (limited by 
acute onset of pain in the lower back), extension to 5 
degrees, lateral flexion to 10 degrees bilaterally, and 
rotation to 25 degrees.  Straight leg raises were positive at 
30 degrees bilaterally.  The thoracic spine was nontender.  
There was evidence of weakened movement of the lumbar spine 
and excessive fatigability, but there was no evidence of 
incoordination.  During flare-ups, the veteran said, his back 
pain was much worse and his range of motion was decreased 
even greater than it was on the examination.  The diagnoses 
were chronic recurrent thoracolumbar strain and possible 
degenerative disc disease of the lumbar spine with pain 
radiating into both legs.  Subsequent X-rays of the thoracic 
spine were normal.  

At an October 1997 RO hearing before a hearing officer, the 
veteran testified that he took Ritalin for ADD; that he was 
employed by the postal service as a mail processor and that 
his job required some lifting and pushing of equipment, which 
caused him concern in regard to his back; that he wore a 
rigid back brace that provided some pain relief at times; 
that he had some pain down his legs which was not 
debilitating; that he did not have any spasms; that he went 
up and down stairs carefully but without difficulty; that his 
back bothered him after walking generally a quarter mile to a 
half mile; that driving did not aggravate his back; that in 
the past year he had missed work in order to attend medical 
appointments, in addition to missing possibly five days on 
account of back pain; that his supervisor tried to 
accommodate his back problems; and that no doctor has told 
him he has PTSD.

On his April 1998 substantive appeal, the veteran stated that 
he performed poorly on tests administered by the military and 
was diagnosed with ADD.  He claimed that because the military 
did not treat his disorder his life had been very "chaotic 
and difficult" in that he was unable to function properly 
occupationally and socially until he began taking Ritalin in 
1995.  He also claimed that his disorder was aggravated 
during military service, by the indifference of the military, 
the training he underwent, and the duties for which he was 
responsible.  

At a May 2000 Travel Board hearing, the veteran testified 
that he received regular treatment at the VA for his back 
disability; that he took medication for back pain and wore a 
TENS unit and a back brace every day; that he still worked 
for the postal service as an automation clerk, which involved 
moving equipment; that he missed work when he attended 
medical appointments; that his back was painful; and that he 
did not have any pain radiating to his legs or buttocks.  The 
veteran related that before service he was treated for a 
psychiatric problem which he thought was diagnosed as 
hyperactivity; he did not believe that the term ADD was used 
at that time.  The veteran noted that during service he was 
diagnosed as having ADD.  He said that after service in 
"1985" (elsewhere in his testimony he seemed to indicate 
1995) he was diagnosed with ADD by a doctor but was told that 
nothing would come of it, so he went to Dr. Bogdanoff who 
started him on Ritalin.  The veteran said that his claim for 
PTSD arose out of his experience in dealing with ADD; that 
the stressor in his PTSD claim was his efforts in dealing 
with ADD; and that he did not carry a medical diagnosis of 
PTSD.

II.  Analysis

A.  Service Connection

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

1.  ADD

The veteran's claim for service connection for ADD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist him in 
developing his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In this case, the veteran attributes his ADD to service.  On 
the one hand, he alleges that such condition had its onset in 
service, and on the other hand, he claims that it was 
aggravated during service.  

The service records show that prior to his active duty the 
veteran reported a history of treatment for hyperactivity in 
childhood.  This history, and a description of pre-service 
adjustment problems, is set forth in a number of later 
records.  Despite the history, no psychiatric disorder was 
objectively noted on the 1979 examination for entrance into 
service.  The service medical records indicate that in 1982, 
a few months prior to service discharge, the veteran was 
diagnosed as having ADD, and it was noted that the condition 
existed prior to service.  The service records show 
adjustment problems similar to those which reportedly 
occurred prior to service.  After the veteran's 1982 service 
discharge, there is no medical evidence of any psychiatric 
problems until 1995 when he was diagnosed as having ADD.  
During the interim span of many years since service, the 
veteran was able to maintain stable employment.  

ADD was not noted (recorded) on the service entrance 
examination, but there is no question but that it existed 
prior to service.  This was the conclusion of service medical 
professionals, and such is consistent with the history of 
preservice adjustment problems and preservice treatment for 
hyperactivity.  Moreover, by its very nature, ADD (or, more 
broadly, ADHD, attention-deficit/hyperactivity disorder) 
originates in childhood years, as pointed out in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), which the VA 
follows on matters of diagnosis.  See 38 C.F.R. §§ 4.125, 
4.130.  Clear and unmistakable evidence rebuts the 
presumption of soundness on entrance into service, and the 
Board finds that the veteran's ADD preexisted his service.

Thus, the question becomes whether the preexisting disorder 
was aggravated in service.  Aggravation is determined by a 
comparison of the manifestations of the disorder prior to, 
during, and subsequent to service.  For aggravation by 
service to be found, there must be worsening of the 
underlying condition during service, not merely service 
episodes of intermittent flare-ups of symptoms of the 
preservice condition.  Hunt v. Derwinski, 1 Vet.App. 292 
(1991).  Historical information describes significant ADD 
symptoms before service, in relation to schooling and other 
activities, to the point where the veteran needed medical 
treatment before service.  The service records describe 
similar adjustment problems in a military setting, but these 
problems appear no worse than what was being experienced 
before service.  There is no evidence of significant 
adjustment problems for years following service, and the 
veteran was able to maintain stable employment and was not 
receiving psychiatric care.  This suggests the condition 
improved and was actually less disabling than before service.  
Many years after service the veteran had symptoms from ADD 
and sought treatment, but such problem with the disorder, so 
long after service, does not suggest worsening due to 
service.  There is no medical opinion or other credible 
evidence to show that preservice ADD was permanently worsened 
by service.  The weight of the evidence demonstrates 
preservice ADD was not aggravated by service.  

The Board concludes that ADD was neither incurred in nor 
aggravated by service, and service connection is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for service connection for ADD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear  diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed  in-
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that  the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to  the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran  engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).]

The veteran claims essentially that his efforts in dealing 
with ADD led to the development of PTSD, even though he 
conceded at his hearings that he had no medical diagnosis of 
PTSD.  A review of the medical records on file does not show 
any diagnosis of PTSD whatsoever to support his claim.  What 
is lacking in establishing a well-grounded claim for service 
connection for PTSD is competent medical evidence of a 
current disability (a diagnosis) and competent medical 
evidence linking any current disability with service.  
Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223(1992).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for PTSD, and the 
claim must be denied.

B.  Increased Rating

The veteran contends that his service-connected thoracolumbar 
spine disability is more disabling than 40 percent.  It is 
noted that his claim is well grounded, meaning plausible; the 
evidence has been properly developed, and there is no further 
VA duty to assist him in developing his claim.  38 U.S.C.A. 
§ 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's thoracolumbar spine disability is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Code 5295.  Under this code, a 40 percent rating is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran's rating is 
the maximum allowable under that code.  

The veteran's back disability includes limitation of motion 
of the spine.  The maximum rating for limitation of motion of 
the dorsal (thoracic) spine is 10 percent (for moderate or 
severe limited motion).  38 C.F.R. § 4.71a, Code 5291.  The 
recent medical evidence describes limitation of motion of the 
lumbosacral spine, but it does not describe any separate 
limitation of motion of the thoracic spine, let alone to a 
moderate or severe degree, and thus a separate compensable 
rating for limitation of motion of the thoracic spine is not 
warranted.  The maximum rating for limitation of motion of 
the lumbar spine is 40 percent (for severe limited motion).  
38 C.F.R. § 4.71a, Code 5292.  The veteran is already 
receiving a 40 percent rating, and thus no higher rating 
based on limitation of motion is permitted, even when the 
effects of pain on use and during flare-ups is considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that the veteran's lumbar spine is markedly 
limited in motion; however, it is not ankylosed (fixed in one 
position), let alone ankylosed in an unfavorable position.  
Thus, a higher rating on such basis is not warranted.  

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  The only medical evidence of intervertebral disc 
syndrome is from the doctor on the October 1997 VA 
examination, who diagnosed the veteran with possible 
degenerative disc disease of the lumbar spine, in addition to 
a chronic recurrent thoracolumbar strain.  Even if there was 
conclusive evidence of intervertebral disc syndrome, the 
neurological findings on the VA examination are not 
reflective of a pronounced condition (nor is there medical 
evidence that a disc syndrome is even related to the 
veteran's service-connected thoracolumbar spine 
strain/sprain).  Thus, a higher rating under this code is not 
permitted.  

In sum, there is no basis for an increased rating for the 
veteran's thoracolumbar spine disability under any code of 
the VA's Schedule for Rating Disabilities.  As the 
preponderance of the evidence is against the claim for an 
increase in the 40 percent rating for a thoracolumbar spine 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ADD is denied.  

Service connection for PTSD is denied.

An increased rating for a thoracolumbar spine disability is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

